— Appeal by defendant from a judgment of the Supreme Court, Queens County (Ágresta, J.), rendered November 14, 1978, convicting him of robbery in the second degree, upon a plea of guilty, and imposing sentence. Judgment affirmed. We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application to withdraw as counsel is granted (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606), Damiani, J. P., Lazer, Mangano and Thompson, JJ., concur.